United States Court of Appeals
                     For the First Circuit


Nos. 17-1264,
     17-1316

                      DONALD THOMAS SCHOLZ,

   Plaintiff/Counterclaim-Defendant, Appellant/Cross-Appellee,

                                 v.

                          BARRY GOUDREAU,

   Defendant/Counterclaim-Plaintiff, Appellee/Cross-Appellant.



                           ERRATA SHEET


     The opinion of this Court, issued on August 21, 2018, is
amended as follows:

     On page 21, line 16, "Scholz's" should be changed to "Scholz"

     On page 29,   line   7,   "Goudreau's"   should   be   changed   to
     "Goudreau"